  Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 1 of 7 PageID #: 1

ommi                                                              CHEN, J.                         FILED
                                                                                                IN CLERK'S OFFICE
                                                                                            U.S. DISTRICT COURT E.D
                                                                                                                      N.Y.


UNITED STATES DISTRICT COURT                                                                ★ mar 13 2020             ★
EASTERN DISTRICT OF NEW YORK
                                                                 bloom, mj.                 BROOKLYN OFF GE
JULNER DESMORNES,

                  Plaintiff,

V.                                                    ay_^-i3
MTA OFFICER LOVERDI,shield #
POO 1726; MTA OFFICER OLIVARES,                        Jury Trial Demanded (Yes X)(No
shield # 2534; MTA SGT. SINGH,
shield # 358;
                  Defendants.
                                                                              p                           i
                                                                                       HAR 1 3 2020

                                                                              PRO SE OFFICE
                                                 COMPLAINT



           Pro se plaintiff Julner Desmornes' hereby alleges as follows for his Complaint:

1.         This is an action alleging a violation of Plaintiffs civil rights in violation of the Fourth

           and Fifth Amendments to the Constitution and 42 U.S.C. § 1983.

                                                    PARTIES


2.         Plaintiff Julner Desmomes resides in Queens, New York.

3.         Defendant MTA Officer Loverdi is a citizen and resident of the State of New York,

           employed by the Metropolitan Transit Authority Police Department. Defendant was

           acting in furtherance of his employment as described in this Complaint.

4.         Defendant MTA Officer Olivares is a citizen and resident of the State of New York,

           employed by the Metropolitan Transit Authority Police Department. Defendant was

           acting in furtherance of his employment as described in this Complaint.




'This pleading was drafted with the help of an attorney in the City Bar Justice Center's Pro Se Legal Assistance
Project.

                                                          1
 Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 2 of 7 PageID #: 2




5.    Defendant MTA Sgt. Singh is a citizen and resident of the State of New York, employed

      by the Metropolitan Transit Authority Police Department. Defendant was acting in

      furtherance of his employment as described in this Complaint,

                               JURISDICTION AND VENUE


6.    This action is brought pursuant to 42 U.S.C. § 1983 and the Fourth Amendment to the

      U.S. Constitution.


7.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

8.    Venue is proper in this district because the actions underlying the complaint occurred in

      this district.


                                 STATEMENT OF FACTS


9.    Plaintiff works as a medical assistant and is on a leave of absence from medical school.

10.   On or about March 18,2017, in the late afternoon. Plaintiff parked his white rental sedan

      on the street outside the Jamaica Long Island Railroad station.

11.   Plaintiff was waiting to pick up a passenger disembarking from the Long Island Railroad

12.   Plaintiff left his New York driver's license on the dashboard ofthe sedan,
                                                                              'as was his         j
      practice.

13.   Plaintiff began this practice of leaving his driver's license on the dashboard while he

      drove so that in the unlikely event he was pulled over by police officers, he would not

      need to reach into his pocket for identification. Plaintiff had heard news reports about

      drivers being shot by police officers during traffic stops when officers mistook the driver

      reaching into their pockets for identification as reaching for a weapon. Since then.

      Plaintiff has exercised caution whenever dealing with police officers.
 Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 3 of 7 PageID #: 3




14.   Around 4:30 pm on March 18, 2017, Plaintiff exited his rental car and stood on the

      sidewalk in front of the monitors showing train arrival times.

15.   Defendant MTA Sgt. Singh approached Plaintiffs rental car, which was parked in a

      queue with other taxis and cars.

16.   Plaintiff told Sgt. Singh that he would move his car.

17.   Sgt. Singh stepped between Plaintiff and the car and demanded Plaintiffs identification

18.   Plaintiff responded that his driver's license was in the car, on the dashboard.

19.   Sgt. Singh continued to demand that Plaintiff produce his identification.

20.   Plaintiff repeated that his identification was in his car. Plaintiff also said to Sgt. Singh

      that it did not seem necessary to produce identification because Plaintiff would happily

      move his car, and the car was not in motion at the time.

21.   Five or six MTA officers showed up at the scene.

22.   Defendant MTA Officers Olivares and Loverdi approached Plaintiff, one from behind

      and the other circling in front.

23.   Plaintiff felt afraid, concerned for his safety, and singled out by the MTA officers.

24.   Plaintiff stated, in sum and substance,"I feel like my rights are being violated. I have no

      committed any crime. Why am I being treated like this?"

25.   Sgt. Singh responded, in sum and substance,"Are you being a street lawyer?"

26.   Plaintiff observed an unidentified male MTA officer make a radio call. Plaintiff heard


      this officer say the words "stolen vehicle."

27.   MTA Officers Olivares and Loverdi approached Plaintiff. Plaintiff dropped his car key

      or handed the car key to the officers.
 Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 4 of 7 PageID #: 4




28.   At some point, Officer Loverdi left the scene briefly. When Officer Loverdi returned, he

      claimed that he had been cut by Plaintiffs car key.

29.   MTA Officers Olivares and Loverdi wrenched Plaintiffs right arm back and handcuffed

      Plaintiff behind his back.

30.   Plaintiff experienced pain from his right arm being wrenched, which caused a tear in his

      right superior labrum.

31.   Plaintiff had to undergo physical therapy to mitigate the pain from this injury and to

      facilitate movement of his right shoulder.

32.   Plaintiff was locked in a cell at a nearby MTA District station for a couple of hours.

33.   Plaintiff was then transported to Queens County Court on Queens Boulevard where he

      remained incarcerated for a couple of hours and released.

34.   Plaintiff was charged with third degree assault, obstructing government administration,

      and resisting arrest.

35.   Plaintiffs rental car was impounded from Jamaica station during Plaintiffs incarceration

36.   The car was released from impound to the rental agency, which charged Plaintiff for an

      extra day and for the cost of returning the car to the rental agency located in New Jersey

37.   Plaintiff was forced to spend time vigorously defending the criminal charges against hini

      in Queens County Criminal Court.

38.   Instead of applying for and pursuing valuable job opportunities. Plaintiff was forced to

      appear repeatedly in Queens County Criminal Court and spend his mental energy focuse^

      on defending his case.

39.   On     ,the Queens County Criminal Court ruled that Officers Loverdi and Oliveras

      lacked probable cause to arrest Plaintiff and granted a Motion to Supress.
 Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 5 of 7 PageID #: 5




40.   Plaintiffs criminal charges were ultimately dismissed £ind sealed.

41.   Because ofPlaintiffs medical career, he has always exercised good judgment and been

      careful to live a law-abiding and cautious life. Plaintiff has no prior criminal record and

      has never previously been charged with a crime.

42.   Defendants' violation of Plaintiffs rights on March 18, 2017 caused Plaintiff anxiety and

      humiliation. Since the arrest, Plaintiff continues to experience occasional

      hyperawareness, anxiety, and panic whenever he is driving and sees police officers.

                                FIRST CAUSE OF ACTION
                          42 U.S.C. S 1983: EXCESSIVE FORCE


43.   The Plaintiff realleges the foregoing paragraphs as if fully incorporated here.

44.   On or about March 18,2017, Defendants MTA Officers Olivares and Loverdi, acting

      under color of state law, subjected Plaintiff to excessive force by wrenching Plaintiffs

      right arm and tearing a ligament in his shoulder, in violation of Plaintiffs rights under the

      Fourth Amendment.

45.   Defendants' actions were an excessive, unreasonable use offorce.

46.   As a result of Defendant's use of excessive force. Plaintiff suffered physical pain, a tom

      superior labrum requiring physical therapy, emotional distress, humiliation, and anxiety.

                              SECOND CAUSE OF ACTION
                             42 U.S.C. S 1983: FALSE ARREST


47.   Plaintiff realleges the foregoing paragraphs if fully incorporated here.

48.   Defendants Stg. Singh, MTA Officer Olivares, and MTA Officer Loverdi lacked

      probable cause to arrest and charge Plaintiff with offenses, violations, or crimes.

49.   Defendants' wrongful arrest of Plaintiff was made while acting under color of law and

      deprived Plaintiff of his Fourth Amendment right to be free from unreasonable seizure.
 Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 6 of 7 PageID #: 6




50.      As a direct consequence of Defendant's actions, Plaintiff was deprived of his freedom,

         subject to great emotional and mental harm, and subject to great fear, anxiety, and

         humiliation.

                                   THIRD CAUSE OF ACTION
                        42 U.S.C. S 1983: MALICIOUS PROSECUTION


51.      Plaintiff realleges the foregoing paragraphs as if fully incorporated here.

52.      Defendant      signed the Criminal Complaint charging Plaintiff with third degree assault,

         resisting arrest, obstructing governmental administration, and a parking violation on

53.      Defendant      lacked reasonable cause to justify detaining, charging, or prosecuting

         Plaintiff for third degree assault, obstructing governmental administration, resisting

         arrest, and a parking violation.

54.      Without probable cause. Defendant wrongfully arrested and detained Plaintiff.

55.      The subsequent malicious prosecution of Plaintiff following his wrongful arrest, which

         was conducted by Defendant [] with knowledge that Plaintiff was wrongfully arrested

         and detained, was committed by Defendant acting under color of law.

56.      Defendant's malicious prosecution of Plaintiff violated Plaintiffs rights under the Fifth

         Amendment.


57.      Defendant's malicious prosecution ofPlaintiff caused Plaintiff to suffer mental injury.

58.      Defendant's malicious prosecution of Plaintiff prevented Plaintiff from pursuing

         employment opportunities by forcing Plaintiff to spend his time and energies defending

         the criminal case.


WHEREFORE,Plaintiff demandsjudgment against Defendants:

      a) Compensatory and punitive damages for his First, Second, and Third Causes of Action m

         an amount to be determined at trial;
  Case 1:20-cv-01396-PKC-LB Document 1 Filed 03/13/20 Page 7 of 7 PageID #: 7




    b) Declaratory judgment that Defendants willfully violated Plaintiffs rights under the U.S

         Constitution as alleged herein;

    c) Injunctive relief as may be appropriate to prevent any future violations offederal law;

    d) Attorney's fees and costs;

    e) And any such further relief as this Court deems appropriate, including costs pursuant to

         42 U.S.C. § 1988.

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint:(1)is not being presented for an imprope|

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation

(2)is supported by existing law or by a non-ffivolous argument for extending, modifying, or

reversing existing law;(3)the factual contentions have evidentiary support or, if specifically so

identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and(4)the complaint otherwise complies with the requirements of

Rule 11.




Dated;      3//S j^Cbi-O
Brooklyn, NY                                       Jukier Desmomes            ^^      . ^ /)
                                                             prose           ^'hOY
   /tidres's
                     LoO'^tL(                 JAArKOAOH                                       ^ /'lYi



     J'/Ym            Qe                   H^SS~


    ^3~/y3                           Sli/ri
   Sfsyrx  Cci /<JK^                U^SS—
